DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 12/22/21 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrases “horizontal angle” and non-horizontal angle” are indefinite as it is not clear what encompasses these phrases.  
Claim 5 recites the limitation "the structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mobile device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the language of the claim is indefinite and unclear.  As such the Examiner cannot adequately determine the scope the claim for examination.   Specifically, it is unclear what is meant by “including a track mounted at a non-vertical angle relative to the mobile body”.  It is not understood what is considered to be a non-vertical angle.   Furthermore, it is unclear what is meant by “the track permitting the structure to move inwardly and outwardly in the track relative to the mobile device at a different angle the mobile body”.   The structural relationship between elements is not clear.   
Claim 8 recites the limitation "the room" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 9, the phrase “the surface” in line 2 is indefinite as it is unclear if it is referring to the floor surface of line 1, claim 9 or the “surface” recited in claim 1. 
Claim 9 recites the limitation "the horizontal mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “selectively movably directed downwardly horizontally to clean a floor” which renders the claim indefinite because it is unclear what movement is required for the claimed wing.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreitenberg (US 2014/0241941).
Regarding claim 1, Kreitenberg discloses a method (para [0050]-[0051], [0072]-[0074]) of sanitizing surfaces comprising the steps of: a) providing a sanitization device (arms 5 of trolley 1) including a mobile body (trolley 1 has wheels 3 attached the body); b) extending the sanitization device (arms 5 are extended from trolley 1) laterally from the mobile body (1) across a surface (seat surface of aircraft cabin), a source of UV radiation (UVC lamps 2) being mounted on the sanitization device (arms 5); c) moving the sanitization device (arms 5) across the surface; d) exposing the surface to UV radiation produced by the source (UVC lamps 2); e) moving the mobile body (trolley 1) while the device (arms 5) moves over the surface; f) directing a source of UV radiation to the surface at a predetermined dosage 
Regarding claim 2, Kreitenberg discloses wherein the sanitation device (arms 5) are movable inwardly and outwardly relative to the mobile body (1) across the surface while effecting the sanitation-and wherein the device is operable upwardly and downwardly across the surface while effecting the sanitation (see para [0066]-[0067], [0072], [0081], [0084] – arms (5) are movable inward and outward, up and down to follow the contours of seats and floor).
Regarding clam 3, Kreitenberg discloses moving and locating the sanitization device inwardly and outwardly relative to the mobile body to extend at different angles being from a horizontal angle relative to the mobile body to a non- horizontal angle relative to the mobile body and to effect sanitization when so extended (see figures 9-10; para [0067]).
Regarding claim 4, Kreitenberg discloses that the process is operable so that the sanitation device (arms 5) can move upwardly and downwardly across the surface while effecting the sanitation (see para [0081).
Regarding claim 5, Kreitenberg discloses a UV source (UVC lamp 2) arranged to run relatively vertically in a track (track formed in trolley 1 housing) upwardly or downwardly and a telescopic arm (5C) is provided to direct the structure into and out of the track so as to adopt different angles relative to the horizontal or vertical relationship (see figures 9-10 – arm 5C telescopes out of the track in the housing of trolley 1).

Regarding claim 8, Kreitenberg discloses wherein shielding people present in the space when the sanitization device is active in the presence of people (para [0087]).  The device of Kreitenberg is capable of being used in a hospital environment.  
	Regarding claim 9, Kreitenberg discloses that the device can be used  for sanitizing a floor surface (para [0081]); the device being selectively operable upwardly and downwardly across the surface while effecting the sanitation, a wing (one of arms 5) selectively movably directed downwardly horizontally to clean a floor, and in the horizontal mode the wing is capable of being disposed in proximity horizontally and selectively between about 0.5 cm to about 3 cm, and further optionally at about 1cm adjacent to the horizontal floor surface being cleaned, and optionally a sensor for establishing a degree of adjacency to provide for effective and efficient use.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,500,296 B2. Although the claims at issue are not the limitations of claim 9 in USPN 10,500,296 fully encompass the limitations of claims 1 and 3 of the present application.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759